 THE GREAT ATLANTIC AND PACIFIC TEA COMPANY, INC.DETERMINATION OF DISPUTES329On the basis of the foregoing findings, and upon the entire recordin these cases, the Board makes the following determination ofdisputes, pursuant to Section 10(k) of the Act:1.Local Union No. 188, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO, and its agents, including CecilPittman, are not and have not been lawfully entitled to force orrequire E. J. McMahon Company to assign the work in dispute tomembers of Local 188, rather than to McMahon's own employees.Local 508, International Brotherhood of ElectricalWorkers,AFL-CIO, and its agents, including W. J. Counihan, are not and havenot been lawfully entitled to force or require Carter Electric Com-pany to assign the work in dispute to members of Local 508, ratherthan to Carter's own employees.2.Within 10 days from the date of this Decision and Determina-tion of Disputes, Local Union No. 188, United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada, AFL-CIO, and CecilPittman, shall notify the Regional Director for the Tenth Region, inwriting, whether or not they will refrain from forcing or requiringE.J.McMahon Company, by means proscribed by Section8(b) (4) (D), to assign the work in dispute to members of said Re-spondent Union rather than to employees of McMahon.Within 10 days from the date of this Decision and DeterminationofDisputes,Local 508, International Brotherhood of ElectricalWorkers, AFL-CIO, and M. J. Counihan, shall notify the RegionalDirector for the Tenth Region, in writing, whether or not they willrefrain from forcing or requiring Carter Electric Company to assignthe work in dispute to members of said Respondent Union rather thanto employees of Carter.The Great Atlantic and Pacific Tea Company,Inc.andRetail,Wholesale and Department Store Union,AFL-CIO.Cases Nos.10-CA-3318 and 10-RC-3909. August 5, 1959DECISION AND ORDEROn March 30, 1959, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, and recommending further thatthe election held in Case No. 10-RC-3909 be set aside and a new124 NLRB No. 41. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection held, as set forth in the copy of the Intermediate Reportattached hereto.He found further that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint, and recommended that the complaint be dismissed with respectthereto.Thereafter the Respondent and the Union filed exceptions tothe Intermediate Report, together with supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and MembersBean and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the additions and modificationsnoted below.'1.In finding, in agreement with the Trial Examiner, that theRespondent violated Section 8 (a) (1) of the Act, we rely solely on thefollowing conduct: (a) Store Manager Jarnigan's threat to employeeUnderwood during the last week in October 1957, in the context ofJarnigan's statement that he knew Underwood favored the Union,not to "mix his social and outside activities" because at his age itwould be difficult for him to get a job outside that territory in theA & P Stores; (b) Store Manager Whitley's interrogation of em-ployees, shortly before the election held on April 9, 1958, as to howthey intended to vote in the election, his threat to cut the hours ofpart-time employees if the Union won the election, and his impliedthreat of discharge in his statement to Black and Davis about 2 weeksbefore the election; (c) Store Manager Bishop's threat to Dockeryand other employees about a week before the April election that ifthey "voted the Union in the Company would shut down all stores inthe Knoxville area before they would sign a contract with them"; and(d) Store Manager Hufstetler's threat to employee Kirby on March29, 1958, that employees would lose their "two raises a year" if theUnion won the election.We also find, unlike the Trial Examiner, thatthe Respondent violated Section 8 (a) (1) of the Act by Store ManagerJarnigan's threat to employee Underwood, just prior to the December1957 date originally set for the election, that the Respondent would notsign a contract with the Union.2.In view of the interference which, as found hereinabove, occurredbetween March 21, 1958, the date of the second Direction of Election,'Although not reflected in the Intermediate Report,the record establishes that Re-spondent's annual gross volume of business exceeds$500,000. THE GREAT ATLANTIC AND PACIFIC TEA COMPANY, INC.331and the date of the election, we shall adopt the Trial Examiner'srecommendation that the election be set aside and a new election held.2THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities as found hereinabove, occurring in connec-tion with its operations as described herein and in the IntermediateReport, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.ORDERUpon the entire record in these cases, and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, The Great Atlanticand Pacific Tea Company, Inc., its officers, agents, successors, and as-signs, shall :1.Cease and desist from :(a)Threatening employees with reprisals because of their union,or concerted activities.(b) Interrogating employees concerning their union affiliations:and activity on behalf of Retail, Wholesale and Department StoreUnion, AFL-CIO, or any other labor organization, in a manner con-stituting interference, restraint, or coercion in violation of Section:8(a) (1) of the Act.(c) Interfering with its employees' rights to an uncoerced Boardelection.(d) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their right to engage in, orrefrain from engaging in, any or all of the activities specified inSection 7 of the Act, except to the extent that such right may be:affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized by Section 8(a) (3).of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its stores located in the city of Knoxville, Tennessee,and the communities of Alcoa and Oak Ridge, Tennessee, copies ofthe notice attached hereto marked "Appendix A." 3 Copies of suchnotice, to be supplied by the Regional Director for the National Labor2We find no meritin the Respondent's contention that no new election should bedirected herein because more than a year has elapsed since the earlier election.MarionMills (Division of Mvnsingwear, Inc.),124 NLRB 56.3In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board, Tenth Region, shall, after being duly signed by theRespondent's representative, be posted by the Respondent immedi-ately upon the receipt thereof, and maintained by it for 60 consecutivedays thereafter in conspicuous places, including all places where no-tices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that such notices are not altered,defaced, or covered by any other material.(b)Notify the aforementioned Regional Director for the TenthRegion in writing, within 10 days from the date of this Order whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the election held on April 9, 1958, amongemployees in the Respondent's stores located in the city of Knoxville,Tennessee, and the communities of Alcoa and Oak Ridge, Tennesseebe, and it hereby is, set aside, and that Case No. 10-RC-3909 be re-manded to the aforementioned Regional Director for the TenthRegion for the purpose of conducting a new election at such time as hedeems that circumstances permit the free choice of a bargaining rep-resentative.IT IS FURTHER ORDERED that the allegations of the complaint to theeffect that Respondent discriminatorily discharged Murl Householder,Obia Underwood, Albert Turpin, Fred Hummel, Jr., and Frank Bakerbe dismissed.IT IS FURTHER ORDERED that the allegations of the complaint to theeffect that Respondent reduced the wages of employee Frank Bakerbecause he gave testimony under the Act be dismissed.IT IS FURTHER ORDERED that the allegations of the complaint herein,insofar as they allege that the Respondent has violated Section 8 (a) (1)of the Act otherwise than as found above, be, and they hereby are,dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT threaten our employees with reprisals because ofunion or concerted activities.WE WILL NOT interrogate our employees concerning their unionaffiliations and activity on behalf of Retail, Wholesale and De-partment Store Union, AFL-CIO, or any other labor organiza-tion, in a manner constituting interference, restraint, or coercionin violation of Section 8 (a) (1) of the Act.WE WILL NOT interfere with our employees' rights to an un-coerced Board election. THE GREAT ATLANTIC AND PACIFIC TEA COMPANY, INC.333WE WILL NOT in any like or related manner interfere with,restrain, or coerce employees in the exercise of their rights toengage in, or refrain from engaging in, union or concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection.All our employees are free to become, remain, or refrain from becorii-ing or remaining, members of Retail, Wholesale and DepartmentStore Union, AFL-CIO, or any other labor organization, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized by Section 8(a) (3) of the Act.THE GREAT ATLANTIC AND PACIFICTEA COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDATIONSISSUESThe primary issues herein are (1)whether five named employees were discharged 1because of their membership in, and activities on behalf of, Retail,Wholesale andDepartment Store Union,AFL-CIO,herein called the Union or RWDSU, and be-cause they engaged in concerted activities;(2)whetherThe GreatAtlantic andPacificTea Company,Inc.,Respondent herein,reduced the wages of Frank Bakerbecause he gave testimony under the NationalLaborRelations Act, as amended,herein called theAct; (3)whether Respondent by the aforementioned conduct andby interrogations,promises of benefit,threats of reprisal, and by prohibiting activitieson behalf ofRWDSUwhile permitting activities on behalf of Retail Clerks Interna-tional Association,Local UnionNo. 1557, AFL-CIO, herein called Retail Clerks orRCIA, interfered with, restrained,or coerced employees;and (4)whether an electionconducted on April 9, 1958, should be set aside and a new election held.BACKGROUNDPursuant to a Decision and Direction of Election, in Case No. 10-RC-3909, issuedby the NationalLaborRelations Board,herein called the Board,on November 25,1957,2 an election among the employees in Respondent's stores3located in the city ofKnoxville, Tennessee, and the communities of Alcoa and Oak Ridge, Tennessee (innine stores)was scheduled for December11, 1957.Prior to the time set for the saidelection, it was canceled.Subsequently a new date for the election was established.The election was conducted on April 9, 1958.There were 165 eligible voters and163 castballots-76 for RWDSU,none forRCIA,82 for no labor organization, and5 challenged ballots.On or aboutApril 14,1958, RWDSU filed timely objectionsto the election and onOctober 24,1958, the Board directed a hearing on certain ofthese objections(objections 1, 2, 3, and 5).4Meanwhile,on September 11, 1958, a1Murl Householder,Obia Underwood,Albert Turpin,Fred Hummel,Jr., and FrankBaker.2 119 NLRB 603.2Respondent is an Arizona corporation engaged in the operation of retail grocery storesin variousStatesthroughoutthe UnitedStates including the State of Tennessee.Thisproceeding concerns the stores in Knoxville,Tennessee,and vicinity.4Namely,that one of Respondent'smanagers made promises of benefit to employeesifthey voted against RWDSU,threats of reprisals if they voted for said union, that 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint issued in Case No. 10-CA-3318 charging Respondent with violations ofSection 8(a)(1), (3), and (4) of the National Labor Relations Act, as amended,herein called the Act.These cases were consolidated and a single hearing was heldbefore the duly designated Trial Examiner in Knoxville, Tennessee, on November18, 19, and 20, 1958.Murl HouseholderEmployee Murl Householder testified that about the middle of October 1957—(whether before or after October 16-the cutoff date under Section 10(b) of theAct-is not revealed by the record herein) the store manager of the Kingston Pike:store (W. C. Bishop) called him on the telephone about 8 p.m. and told him Respond-ent anticipated closing its Kingston Pike store (the store where Householder worked)and moving to a new building directly in back of the location then in use and (Re-spondent) was lining up "key help for this new store" and thensaid he wanted to know how I felt before he stuck his neck out to put my namein the pot for a key position in this store.He [Bishop] said, "I think I knowhow you feel, but I just thought I would checkagainand find out if you aregoing to continue working for the union or continue working for the company."'Householder testified further that he told Bishop that he intended to continue his.activities on behalf of RWDSU. There is no doubt that Householder was active onbehalf of RWDSU and that Respondent's officials, including Bishop, were aware ofthis fact.Bishop so testified and denied that he ever called Householder and asked.him how he felt about the Union. Since the record does not establish whether this.alleged conversation occurred within the period of time covered by the allegations ofthe complaint or within the period of time covered by the objections to the election,.and since it is of little, if any, value in appraising Householder's termination of em-ployment (hereinafter discussed), the Trial Examiner is not resolving this conflict.Householder testified that around the last of October 1957, Store Manager Bishop,came back to the back room where I was price-marking.He had a paperin his hand.On the top of the paper he had $6.50. On the bottom of it he had.$9.50.And he pointed to the $6.50 and said, "I just got a chart showing that.most of the employees are going to get a wage increase."He said, "They've got.you down here for $6.50."He said, "they have another boy in the store downfor $9.50.You've been here a little longer than he has. It made me mad whenI saw it but you were just getting $6.50."He said, "I could talk to Mr. Drennonon this and get you $9.50-this other $3.00. I think you deserve it. If I canfind out what position you are going to take on this thing." I said, "You meanfor me to sell out the union, then."He said, "No. I don't want you to sell out.I know the boys would feel hard at you. You could ease up a little."He said"You could ease up a little.We don't want you to just stop.We know theboys would feel hard at you." That's all I remember of the conversation.According to Householder, he made it clear to Bishop at that time that he was not.giving "up any of the union activities" and that he was going "to keep on just like"he had been doing.On November 4, 1957, Householder received an increase of$9.50.Bishop testified concerning this matter that "a blanket" increase came throughand hetook the piece of paper back and I [Bishop] sjiowed it to Householder andI told him, I said, "there's going to be some of them coming around telling youthat they got more money than you did on your raise, and the reason is that youhad a break in service.Now, the office has picked you up where you came backto work.Now, you had the experience, and I'm gonna see my supervisor andsee if I can't go back and let him give you back from the time you first startedso it will get you in this next bracket; because you are a good man and if anyone:deserves it, you do.Q. Did you intercede for Mr. Householder?A. Yes sir.Q. Did you get the raise?A. Yes sir.Q. Did he get the $6.50 or the $9.50?A. He got the $9.50.Respondent interrogated employees with respect to their voting intentions and thatRespondent discriminated against RWDS17 and in favor of RCIA regarding solicitationand campaigning on company time and property. See 121 NLRB 1512. THE GREAT ATLANTIC AND PACIFIC TEA COMPANY,INC.335In the light of the entire record herein, including Householder's dates of employ-ment with Respondent,Bishop's version of this conversation appears more probablethan that given by Householder and Bishop's version thereof is credited by the TrialExaminer.Householder testified that on or about December 6, 1957, Store Manager Bishoptold him that if he(Householder)dropped a complaint he then harbored concerningsome activities by some school teachers,he (Bishop)in turn"wouldn't try to keepanybody away from the meeting Sunday [a preelection meeting scheduled by theRWDSU]. He wouldn't talk to any employees."Bishop testified that Householderaccused him of putting"pressure"on an employee,through activities by some schoolteachers,to vote against the union and that he (Bishop)denied engaging in such con-duct and then, in Householder's presence,called the employee concerned and toldhim to vote as he pleased.Householder'sversion of this conversation is far fromclear and is not credited by the Trial Examiner.Householder testified that around the first of the year 1958 Store Manager Bishop,in the presence of employee Lynn Spangler,told him (Householder)that he "wasgoing to have to straighten up and quit organizing the union.That it was interferingwith my work and so forth."Bishop testified,as did Householder,that this conver-sation concerned a shortage in inventory which he(Bishop) was attributing to House-holder.Bishop testified further that Householder's excuse was that he "had toomany irons in the fire"because of his union activities and wasn't getting enough restand that he(Bishop)then told Householder he would have "to get enough rest towhere you can do your job." Employee Spangler testified that what he heard wasvery short and all he heard was Bishop's telling Householder"that the inventory wasshort, that he [Bishop]was tired of protecting Murl Householder.He [Bishop] hadto think of W. C. Bishop."In the light of the record herein,the Trial Examiner be-lieves Bishop's version of this matter more probable than that of Householder andcredits Bishop's version thereof.In the early part of March 1958,Respondent anticipated closing(that month) itsKingston Pike Store and moving to a new and larger building directly in back of thelocation then in use. James Day, the produce manager at the store about to beclosed,had difficulties handling his job and, in anticipation of greater responsibilitiesbecause of the larger volume expected in the new store, requested that he not be madeproduce manager at the new store.5His request was honored,thus leaving vacantthe position of produce manager at the new store.Day, however,remained in Re-spondent's employ as a price marker.The store manager of the Kingston Pike Store,W. C. Bishop,considered House-holder, a price marked in that store,one of the best employees that he had for dressingup the produce department and keeping it attractive and had on 10 or more occasionsdiscussed with Householder the prospects of getting for him a produce manager's job.Both Bishop and Householder were dissatisfied with the way Day handled this job.When the produce manager's job was vacated by Day, Store Manager Bishop soughtthis job for Householder but met with opposition from Respondent's produce super-visor, Jack Silas,who sought this job for the produce manager at the Broadway store(for Bowden-also referred to in the record as Bowes and as Bolton).On Thursdaymorning, March 6, 1958,Respondent'sgeneral superintendent,Bagwell,settled thedispute between Store Manager Bishop and Supervisor Silas as to who should be theproduce manager at the new store,by approving Bishop's recommendation that House-holder be promoted to this job.On the same date that Store Manager Bishop received the approval of GeneralSuperintendent Bagwell,but after receipt thereof,Bishop informed Householderthat he (Householder)was being promoted to the job of produce manager at thenew store.Householder's salary at that time was increased from$66.50 to $75per week.Immediately after his lunch break on Friday, March 7,1958,Householder toldBishop, for the first time, that he did not want the job as produce manager at thenew store.There is a dispute as to what was said at this time.According toHouseholder,he told Bishop he was declining the job and Bishop urged him toreconsider the matter before coming to a definite decision,and remarked that he(Bishop)had personally interceded with his supervisors on his(Householder's)behalf and that he (Householder)would have to take the job or resign.House-holder testified further that that afternoon he again told Bishop he did not wantthe job and that on this occasion he told Bishop he was rejecting the job "becauseI was active in the union at that time and would have to give up my union activitiessThere is no evidence,direct or indirect,that this was not a bona fide request. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDif I took the supervisory job." 6Householder testified further that he told Bishophe would "take the job, but refuse the title."Householder testified further thatBishop urged him to take the job and told him that he would have to take it orresign.According to Bishop, Householder told him he (Householder) was de-clining the job and when he (Bishop) asked why, he (Householder) responded "well,I didn't sleep a wink all night last night...There was ten boys calling me allnight.Every time I would try to go to sleep the phone would ring."Bishop testi-fied further he told Householder that he (Bishop) was pleased with the way he(Householder) was doing the job and that he urged Householder to reconsider.Bishop testified further that late that afternoon Householder asked him why he(Bishop)would not fire him and he(Bishop)explained that his (Householder's)services were badly needed and again urged Householder to reconsider his decisionabout rejecting the job, but Householder declined. In the opinion of the TrialExaminer,it is immaterial to the decision herein which version is accepted.Accord-ingly, the Trial Examiner is not resolving this conflict.However, for the purposeof decision herein,the TrialExaminer will assume,arguendo,thatHouseholder'sversionaccuratelyreflects what occurred.When Householder went to get his wages at quitting time on Friday, March 7,1958, he noticed that his timecard bore a notation that he had become producemanager effective March 6,1958, and that his pay for March 6 and 7, 1958, hadbeen computed on the basis of the wage rate for the produce manager.House-holder immediately requested that these items be changed.His request was deniedwith the statement that he would have to sign the record as it was at that time toget his week'swages.Householder then signed and received the amount computedby Respondent.Householder was not scheduled to, and did not, work on Saturday or Sunday,March 8 and 9, 1958. On Monday March 10, 1958, Householder started per-forming the duties of a price marker and was immediately told to start workingon the produce stock as the produce manager.Several times thereafter he wastold to take over as produce manager but refused to do so.There is a dispute astowhat finally happened at that time.According to Householder,Bishop toldhim he (Bishop) was tired of fooling with him (Householder) and that he shouldeither take the job or "get the hell out of the store" and he (Householder) thenleft the store(and Respondent'semploy).According to Bishop,Householderpulled his apron off and said he wanted to fill out a termination form but refusedto sign such form because it bore a notation that he (Householder)had volun-tarilyquit and at that point he (Bishop)suggested that Householder leave thestore and think the matter over and come back in an hour and take the job asproduce manager.Bishop testified further that Householder then left the storeand never came back.The Trial Examiner believes a resolution of this conflict ofevidence unnecessary to decision herein.However, for the purpose of decision theTrial Examiner is assuming,arguendo,thatHouseholder's version is an accuratereflection of what occurred.The record herein does not warrant a finding, based on facts or on inference,that Responent created the vacancy anticipating that Householder would decline thejob and that Respondent could thereby rid itself of an active union adherent anddoes not warrant a finding that Bishop in insisting that Householder accept the jobof produce manager or leave Respondent's employ was motivated by antiunionconsiderations.True there was a difference of treatment accorded Day, but Dayhad demonstrated a lack of ability to handle the job of produce manager-House-holder had demonstrated the opposite.In any event,the record is silent as towhether Day was a union adherent and the record is such that an inference eitherway-that Day was an active union adherent or that he was not-may be drawn.Viewing the facts found in this report in light most favorable to the GeneralCounsel it appears that Householder had shown a desire to become a producemanager, that such a job became available and Householder was offered this joband declined to accept it, that Respondent's business required that this job be filledexpeditiously, that Store Manager Bishop personally interceded with his superiorson behalf of Householder, that because of Bishop's personal intercedence House-holder was offered the job, that Householder thereafter declined to accept the jobbecause it was supervisory in nature and would require him to forego his unionactivities, that StoreManager Bishop insisted that Householder accept the job or6 As noted at the outset of this report, an election was held April 9, 1958. The Board inthe Decision and Direction of Election issued November 25, 1957 (119 NLRB 603) ruledthat produce managers are supervisors and excluded them from the voting unit. THE GREAT ATLANTIC AND PACIFIC TEA COMPANY,INC.337leave Respondent's employ, that Bishop's insistence was not motivated by anti-union considerations but rather by business necessity and personal pride, thatHouseholder chose the latter of the alternatives offered by Bishop, and that thejob which Householder was offered was not deliberately created as a means ofousting a union adherent.Under these circumstances it is believed that the GeneralCounsel has failed to show by a preponderance of evidence that Householder wasdiscriminated against within the meaning of the Act.Furthermore, to requireRespondent to reinstate Householder to his job as a price marker (which is what theGeneral Counsel seeks) would amount to a holding that the Act gives to employees(Householder herein) the right to work upon terms prescribed solely by them.Clearly no such construction of the Act is warranted.Obia UnderwoodEmployee Underwood testified that he signed a card on behalf of RWDSU onJune 24, 1957, and that in July or August 1957 (more than 6 months prior to thefilingof the charges herein), R. V. Jarnagin, store manager of the ChapmanHighway Store (the store where Underwood worked), said to him "I don't believethat it's true.The Union is a damn lie. They said you signed a union card." I[Underwood] said "you didn't have to call them that, because I did." Jarnagindid not testify concerning this matter.No finding is made herein that this conversa-tion violated the Act.Presumably it was offered to show that Respondent wasaware that Underwood was a member of the RWDSU prior to the termination ofhis employment.Underwood testified that sometime in July or August 1957 (more than 6 monthsprior to the filing of the charges herein), following a RWDSU meeting, StoreManager Jarnagin asked him to supply the names of employees at the meeting andhe refused except that he did give Jarnagin his (Underwood's) name as one of thosepresent.Jarnagin did not testify concerning this matter.Here again, it is be-lieved that this evidence was offered as proof that Respondent was aware ofUnderwood's union activities and no finding is made that this interrogation violatedthe Act.Underwood testified that in August 1957 (more than 6 months prior to the filingof the charges herein), Area Supervisor Drinnen asked him how the Union wascoming along and when he (Underwood) answered "fine" said "well, I guess youknow what you are doing" and then told him (Underwood) that he guessedUnderwood knew that he could "get fired for your activities."Underwood testifiedhe asked Drinnen "under what circumstances" and Drinnen replied "for taking abreak too long."Drinnen did not testify herein.No finding is made that by thisconduct Respondent violated the Act since it did not occur within the times mate-rial to the allegations of the complaint or the Objections to the Election.Underwood testified during the last week in October 1957, Store ManagerJarnagin said he (Jarnagin) knew that Underwood was for the Union and thensaid:"You have got quite a bit of time with the Company.You have got age onyourself.You are in your forties, I presume." I said, "Yes, I am forty-one."And he said, "Don't mix your social and outside activities.You are going tohave to cease those. In your age bracket it's going to be hard for you to get ajob outside this territory in the A & P stores."Jarnagin did not testify concerning this matter.The Trial Examiner considers thisa threat of reprisal against Underwood because of his union activities and a viola-tion of Section 8(a)(1) of the Act and so finds.Underwood testified that during the last part of October or the first week inNovember 1957, Store Manager Jarnagin approached him at his work area andpromised him an extra increase in pay if he would work for the Company insteadof the Union and that he (Underwood) told him (Jarnagin) that he would not turntraitor on the Union.Underwood testified further that about an hour and a halflater Assistant Store Manager Y. T. Holman suggested that he "wash his hands" ofthe Union since the Company and Jarnagin, not the Union, could promote him.Jarnagin denied any such conversation occurred.Holman did not testify herein.Underwood's testimony concerning this matter is far from clear and the TrialExaminer rejects it.Underwood testified that before the Board's Decision and Direction of Election(119 NLRB 603) was handed down Store Manager Jarnagin asked him why "didn't5 25543-60-vol. 124--23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe get the RetailClerk's Unionsigned up,"he said,"We have it in Atlanta undercontract,7 and I'm sure it's a good union.We could get it withoutevena vote."I (Underwood)said"I don't want thatunion."Jarnigan did not testifyconcerningthismatter.Since the record does not establish whether this conversation occurredwithin the period 6 months prior to the filing of the chargesherein,the TrialExaminer rejects it as evidence of a violation of the Act.Underwood testified that just prior to the election date in December 1957,Jarnagin told him that Rankin (vice president of Respondent) had said the Com-pany "wouldn't sign the contracts with our union."Underwood did not give anyfurther particulars concerning this conversation. In view of the isolated nature ofthis evidence the Trial Examiner makes no finding. that by these remarks Respondentviolated the Act.Upon Householder's declinationof the job as producemanagerat the KingstonPike store, Respondent offered this job to its produce manager at its Broadway store(to Bowden), and he accepted it thereby creating a vacancy at the Broadway store.The Broadway store vacancy was filled by transferring the produce manager fromRespondent'sMagnolia Avenue store thereby creating a vacancy at the MagnoliaAvenue store.The events herein concern Respondent's efforts to get Underwood toaccept the job of produce manager at the Magnolia Avenue store.Underwood had long been an employee of Respondent. In the years past hehad been a produce manager, however, for some reason not disclosed by the recordherein, he had been relieved of his duties as produce manager.Nevertheless, hissalary had not been cut when he was reduced in rank and, at the times materialherein, his pay was substantially more than the other nonsupervisory employees inthe area.Respondent has a program known as Potential Promotee Program under whichit endeavors to keep a current list or pool of prospects for promotion to key position.On or about March 6, 1958, Underwood was interviewed by Respondent's personnelmanager(George Stovall) in connection with this program and, with his consentand approval, was made a member of this promotion pool.About March 13, 1958, Respondent's personnel manager (George Stovall) andarea supervisor (S. T. Mosher), asked the store manager at the Chapman HighwayStore (R. V. Jarnagin), if he thought Underwood (a clerk in that store), would becapable of operating a produce department. Jarnagin replied in the affirmative.Underwood was then sent for and offered the job of produce manager at theMagnolia Avenue store and was told that he was to take charge of that departmentthe following morning at an increased wage.Underwood said he wanted time tothink it over and Mosher told him that he was needed right away and that he wasto be there in the morning to take charge.Underwood stated he would run thedepartment as a produce clerk, but that he would not assume the responsibilities ofmanager .8He was then told to run the department for 2 months and that if at theend of that period he was not satisfied Respondent would see what could be done.That night (around 8 o'clock), Underwood telephoned Store Manager Jarnagin andtold him he (Underwood) had talked the matter over with his wife and that hewas declining the job as produce manager.The following morning Underwoodwent to the Chapman Avenue store and told Store Manager Jarnagin he haddecided not to take the produce manager job under any circumstances and thathe wanted his termination papers.9The papers were already filled out and underreason for termination bore the notation "transferred to Magnolia Avenue Store,refused the produce manager's job."Underwood then refused to sign these papersand left Respondent's store and employ.10As indicated above, the record does not warrant a finding, based on facts or oninference, that the vacancy at the Magnolia Avenue store was deliberately created asa means of doing away with Underwood or that Underwood was offered the job7 Respondent has 'a contract with RWDSU at its Atlanta warehouse. The record doesnot reveal whether it also has a contract with RCIA covering employees in its Atlantastores.8Underwood believed that if he accepted the title he would be excluded from the bar-gaining unit.The Board had so ruled in 119 NLRB 603.8It had been made plain to Underwood by Respondent's officials on the preceding daythat he would not be retained in his former job of grocery clerk.10Underwood's testimony is not entirely consistent with the findings made in this sec-tion of this report, and insofar as it is inconsistent with these findings of fact is notcredited by the Trial Examiner. THE GREATATLANTIC AND PACIFIC TEA COMPANY, INC.339of produce managerin anticipationthat he would decline such offer and therebyafford Respondent an opportunity to rid itself of an active union adherent."As noted above, the facts concerning Underwood are similar to those concerningHouseholder.Underwood had demonstrated an ability to handle the job of producemanager and had shown a desire for such a job. Such a job became available indue course and Underwood left Respondent's employ rather than accept such job.The record does not warrant a finding that Underwood was offered this job in badfaith.Itappears to the Trial Examiner that Underwood was free to follow thecourse of action which he did follow and leave Respondent's employ rather thanaccept a job outside the bargaining unit.But, it also appears to the Trial Examinerthat, so long as Respondent was not motivated by a desire to rid itself of Underwoodfor antiunion reasons, it was free to follow the course of action it followed andinsist that Underwood accept the job or leave its employ.Further, in the opinionof the Trial Examiner, Respondent was not motivated in its actions towards Under-wood by a desire to rid itself of an activeunionadherent.Accordingly, the TrialExaminer recommends that the allegations of the complaint to the effect that theRespondent discriminatedagainstUnderwood be dismissed.Albert TurpinEmployee Albert Turpin, an active RWDSU member, testified that around August1, 1957, Store Manager Jarnagin (manager of the Chapman Highway store whereTurpin worked as a produce clerk) asked him how he felt about the Union represent-ing the workers and that he gave Jarnagin a noncommittal answer.This testimonywas taken subject to a motion to strike which is now denied. It was not offered asproof of violation of the Act-merely as tending to show Respondent's interest inand awareness of RWDSU activities-and Respondent offered no evidence inrebuttal thereof.Turpin testified that about September 6, 1957, (more than 6 months prior to thefiling of the charges herein) Store Manager Jarnagin again asked how he felt aboutthe Union and that on this occasion he told Jarnagin he was for the Union andJarnagin then said, "things will not be easy for you from here on out."Thisevidence was also offered only as proof of knowledge-not as proof of violation ofthe Act-and Respondent offered no evidence on rebuttal thereof.Turpin testified that on or about October 25, 1957, Store Manager Jarnagin toldhim about a raise in pay that he had been asking about and remarked that the raisehad been obtained without "any union dues" and asked him if he could not "see theCompany's side of the matter." Jarnagin testified he told Turpin about the raiseand that he also told Turpin that he believed that the employees would feel theCompany was trying to do its very best.Neither version of this conversation isclear but, apparently, both Turpin and Jarnagin agree that Jarnagin was inferringthat the raise had been secured without union intervention and that Turpin shouldtake this into account in determining whether to remain active in the Union (theRWDSU). There is no allegation herein that the raise constituted a violation of theAct and the Trial Examiner believes and finds that under the circumstances revealedby this record the above-noted conversation does not constitute a threat of reprisalor promise of benefit or an unlawful solicitation to an employee that he abandon hisunion activities.Accordingly, no finding is made that by this conversation the Actwas violated.Turpin testified that around the first of November 1957, Arthur Brewer, producemanager at the Chapman Highway store, told him that if part-time worker CharlesChambers did not "change his mind on the Union" Chambers would be changed fromthe produce to the grocery department and his (Chambers) days of work wouldbe reduced from 3 to 1 day per week and asked him (Turpin) to talk to Chambersand "try to persuade him not to work for the Union.Not to show his feelingsabout the Union."Turpin also testified that Produce Manager Brewer throughNovember and December 1957 and January 1958, constantly interrogated him asto who attended union meetings and what took place at these meetings and that onDecember 7, 1957, Brewer told him that he (Turpin) would get hurt if he "con-tinued with the Union because a lot of people were going to get hurt on account ofthe Union."Turpin also testified that Sunday, February 2, 1958, a strike vote wastaken and that about that time Produce Manager Brewer told him he knew how hewas going to vote and that he (Brewer) would have someone there to kill his vote"The Trial Examiner is cognizant of the testimony of Albert Turpin hereinafter dis-cussed, but for reasons indicated rejects such testimony. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that Brewer told him because he belonged to the Union was no sign that he couldnot be fired-that he could be replaced-and that Brewer also said "what do y'allwant RWDSU for anyway? The retail clerks will get in without an election."Turpin testified further that on Monday, February 3, 1958, Brewer interrogated himabout what had occurred at the meeting and remarked that he (Brewer) hoped thatTurpin was not "as crazy as Obia Underwood and Bob Ogle in the back room. Theydon't want their jobs."Brewer denied making the statements attributed to himby Turpin and testified he took a neutral position concerning the Union and did nomore than listen to Turpin's frequent talks in favor of the RWDSU. Brewer appearedto be a more reliable witness than did Turpin.Furthermore, Turpin's testimony, inaddition to not -being clear, is in some instances inconsistent and in other instancescorroborative of Brewer's testimony.Appraising Turpin's testimony in the light ofthe entire record and in the light of probability leads the Trial Examiner to believethat Turpin overreached himself with respect to this matter.The Trial Examinercredits Brewer's testimony noted above rather than that of Turpin.On Saturday, March 8, 1958, Store Manager ^Jarnagin told Turpin that he wasbeing laid off because of lack of work and that his duties would be taken over by areturning veteran-the veteran whom Turpin had replaced when the veteranentered the Armed Forces.The record herein reveals that in fact there was adecline in Respondent's business at this store sufficient to justify a reduction in force,that Turpin was junior in seniority standing and that Turpin was replaced by thereturning veteran whom he had replaced.However, Turpin's wife, also a formeremployee of Respondent, testified that Nathan Helms, store manager of Respondent'sMarket Street store, told her, about a week after Albert's layoff, that he had beenlaid off because of his union activities, thus raising a question as to the real motive ofRespondent in laying off Albert Turpin.Helms testified that Mrs. Turpin toldhim that Albert had been laid off and asked him if it was because of his union activi-ties and that he (Helms) answered he did not know why Albert had been laid offbut that if he neglected his work to engage in union activities he could have beenlaid off for that reason. In the light of the entire record herein, including the factHelms had nothing to do with the layoff of Albert Turpin, Helms' version of thisconversation appears more probable than that of Mrs. Turpin and is credited by theTrial Examiner.Frederick J. Hummel, Jr.Around the first of November 1957, Store Manager H. J. Huffstetler (manager ofthe Alcoa Store where Hummel worked as a produce clerk) told Hummel, an activeRWDSU member, about a raise in pay and reminded him that the Company-notthe Union was giving the raise.Hummel acknowledged this fact and added therewere other things he hoped "to obtain through organized labor, such as job security,job classification."The day before a strike vote was taken 12 Store Manager Huffstetler told Hummel"to do the right thing.You know that if you go over there and vote to strike, it willbe a wildcat strike.You'll be quitting your job, or leaving your job and your jobwill be open for replacement."About March 5, 1958, Hummel was told by Store Manager I-Iuffstetler that hewas being laid off at the end of the week (on March 8, 1958), because of lack ofwork.Hummel asked for part-time work which was declined with a remark thatto give him part-time work would defeat Huffstetler's purpose-which the recordreveals was to reduce man hours to where there was the ratio which Respondentsought to maintain between gross receipts and employee hours.The record hereinreveals that in fact there was a decline in Respondent's business at this store sufficientto justify a reduction in force and that Hummel was the junior in seniority standing.Since Hummel's layoff no full-time employees have been hired other than a clericalworker in the office for bookkeeping, which Hummel was not qualified to do.Some part-time employees, such as package boys and checkers have been hired.Huffstetler testified that he did not consider Hummel for these part-time jobs because"he has a family and I couldn't give him enough hours to live on." The evidenceherein does not warrant a rejection of this testimony by Huffstetler-if anythingit tends to establish that Huffstetler was following company policy of not changingthe status of full-time employees with a family to that of a part-time employee-andwithout a rejection thereof the evidence does not support the allegations of the com-plaint with respect to Hummel.12 The record reveals that a strike vote was taken on February 2, 1958. THE GREATATLANTIC AND PACIFIC TEA COMPANY, INC.341Frank BakerThere are two issues concerning Baker(1)whether from on or about October16, 1957, until on or about November 29, 1957, his hours of employment werereduced because"he gave testimony under the Act" at a hearing in Case No.10-RC-3909 on August 8, 1957, and(2) whether he was laid off between November 29,1957, and May 8, 1958, because of activities on behalf of RWDSU.Determina-tion of these issues depends primarily upon whether Baker's version or Store ManagerW. K. Silvers'version of the following conversation is credited.Baker testified that about the middle of December 1957, Store Manager Silvers(storemanager of the Oak Ridge store,where Baker worked as a produce clerk)sent for him and told him that if he (Baker)was "a retail clerk man" he wouldprobably still have his job and that he(Baker)responded he was RWDSU andwas going to stay that way. Store Manager Silvers testified that employee MyrticePatterson told him that Baker was circulating information to the effect that he(Baker)had been laid off because he was working for the retail clerks union andthat he sent for Baker to interrogate him about this matter. Silvers testified furtherthat he confronted Baker with this information and Baker denied engaging in suchconduct.On the basis of observations of witnesses and analysis of the record hereinthe Trial Examiner believes that Silvers was a more reliable witness than Baker.Furthermore,in the light of the entire record herein Silvers'version of the above-noted conversation appears more probable than that of Baker.The Trial Examinercredits Silvers'version.Since the allegations of the complaint concerning Bakerdepend upon acceptance of his version of the above-noted conversation and sincethe Trial Examiner rejects his version the Trial Examiner recommends that theseallegations be dismissed.Interference,Restraint,or CoercionThe complaint herein alleges that Respondent interfered with,restrained, or coercedemployees on various dates beginning on October 30, 1957.Much of the evidencepertinent to these allegations has been discussed in the preceding sections of thisreport and will not be repeated here.However, it is now noted that of the fore-going conduct only the threat of reprisal made by Store Manager Jarnagin toemployee Underwood during the last week in October 1957,is found to be violativeof Section 8 (a) (1) of the Act.Shortly prior to the election of April 9, 1958, Leroy Whitley(store manager of theFountain City store)confronted the employees under his supervision with a listof employees bearing a notation opposite each name indicative of their (theemployees)attitude toward union membership.In those instances where Whitleywas not reasonably sure as to how the employees would vote in the coming electionhe (Whitley)asked them how they intended to vote.On one occasion(betweenMarch 12 and April 9, 1958)Whitley asked employee Bonnie Field what she thoughtthe outcome of the election would be and,upon receiving her answer that she didnot know, told her that he had talked with the part-time employees and that theywere against the Union and then remarked"they had better be because I [Whitley]"will "cut their hours" of employment if the Union wins the election.About 2 weeks before the election Whitley discussed with employees Black andDavis the coming election.In the course of that conversation Whitley told Black andDavis they did not need a union and were wasting their money paying union dues,that the RCIA was a better union than the RWDSU,that the RWDSU was a com-munist outfit and, in answer to Black's statement that they(Black and Davis) didnot want theRCIA,stated that"some others felt the same way [they] did and theywere not there anymore."Shortly before December 11, 1957(as noted above the election in Case No. 10-RC-3909 was originally scheduled for December 11, 1957),Store Manager NathanHelms (store manager of the Market Street store)showed employee Peggy Turpina sample ballot and remarked that he preferred that she vote"neither"but that ifshe would not do that then that she should vote for the RCIA.About a weekbefore the election held on April 9, 1958,Helms again suggested that Turpin vote"neither" and on this occasion told Turpin the RWDSU was a communist outfit.About 2 weeks before the election on April 9, 1958, Store Manager Bishop (storemanager of the Kingston Pike Store)approached employees Thomas Dockery andWarren Wilson and asked if they had heard the latest and when they answered "no" 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold them the RWDSU was a bunch of communists and that they should "get outwhile the getting was good."About a week before the election Bishop told Dockery(and other employees) that if the employees "voted the union in, that the companywould shut down all stores in the Knoxville area before they would sign a contractwith them." 13On March 29, 1958, Store Manager H. J. Huffstetler (store manager of the Alcoastore) told employee William Kirby that if the Union won the election (scheduledfor April 9, 1958) his "two raises a year" would not be forthcoming.On or aboutApril 3, 1958, Huffstetler again tried to persuade Kirby to drop his activities onbehalf of the RWDSU and on this occasion suggested "a decent union" like theRCIA.As noted at the outset of this report, the complaint and the objections of theelection allege that Respondent discriminatorily permitted the Retail Clerks tosolicit in its stores.There is no direct evidence that Respondent authorized theRCIA to engage in such conduct or denied such permission to the RWDSU. Further-more, from the circumstantial evidence, based upon the entire record herein, it is notclear that Respondentauthorizedorpermittedsuch activities by the RCIA andpro-hibitedsuch activities by the RWDSU. In any event, as noted above, the TrialExaminer has found ample evidence of conduct violative of Section 8(a)(1) of theAct.Further findings of such additional conduct are not necessary. SeeMurrayOhioManufacturing Co., Lawrenceburg, Tennessee Division,122 NLRB 1306,footnote 5.A question now arises as to whether a speech urging employees to vote "neither"in the coming election by Respondent's vice president on April 7, 1958, adequatelyrepudiated and disavowed the coercive conduct involved herein and created an at-mosphere conducive to the sort of free and untrammeled choice of representativethat is contemplated by the Act.Clearly it did not.Respondent has not, in VicePresident Rankin's speech or otherwise, repudiated and disavowed the coercive con-duct found above and has not brought home to its employees that its supervisors werenot acting for Respondent in engaging in the aforementioned coercive conduct.14The Trial Examiner believes and finds that by the conduct referred to in thissection of this report Respondent violated Section 8(a)(1) of the Act, and inter-fered with the election and deprived the employees of their freedom of choice.Accordingly, the Trial Examiner, in addition to the usual remedy for 8(a)(1) viola-tions, recommends that the election be set aside and another election held.ULTIMATE FINDINGS AND CONCLUSIONSIn view of the foregoing and upon the entire record in these matters, the TrialExaminer makes the following findings of fact and conclusions of law.1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.RWDSU and RCIA are labor organizations within the meaning of Section2(5) of the Act.3.The evidence adduced establishes that Respondent interfered with, restrained,or coerced employees in the exercise of rights guaranteed in the Act by interrogatingemployees as to their union activities, and by threats of reprisal or force, and therebyviolated Section 8(a) (1) of the Act.4.The aforesaid activities are unfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.5.The evidence adduced establishes that Respondent interfered with the electionand deprived employees of their freedom of choice.6.The evidence adduced does not establish that Respondent discharged MurlHouseholder, Obia Underwood, Albert Turpin, Fred Hummel, Jr., and Frank Bakerbecause of their union or concerted activities.7.The evidence adduced does not establish that Respondent reduced the wages ofFrank Baker because he gave testimony under the Act.[Recommendations omitted from publication.]isBased upon the testimony of Dockery which is corroboratedin part by Bishop.However, Bishop testified he said the Company wouldnot sign a closed-shop contract.14 SeeDrennon Food ProductsCo., 122 NLRB1353 and case cited therein.